


Exhibit 10.12

Amended February 6, 2008

[html_aspenlogo.jpg]

ASPEN INSURANCE HOLDINGS LIMITED
    
AMENDED 2003 SHARE INCENTIVE PLAN

[spacer.gif] [spacer.gif] 1.  Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees or directors and to motivate such employees or
directors to exert their best efforts on behalf of the Company and its
Affiliates by providing incentives through the granting of Awards. The Company
expects that it will benefit from the added interest which such key employees or
directors will have in the welfare of the Company as a result of their
proprietary interest in the Company’s success.

[spacer.gif] [spacer.gif] 2.  Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  ‘‘Act’’ means The Securities
Exchange Act of 1934, as amended, or any successor thereto.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  ‘‘Affiliate’’ means any entity
directly or indirectly controlling, controlled by, or under common control with,
the Company or any other entity designated by the Board in which the Company or
an Affiliate has an interest.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  ‘‘Award’’ means an Option, Share
Appreciation Right, Restricted Share or Other Share-Based Award granted pursuant
to the Plan.

[spacer.gif] [spacer.gif] [spacer.gif] (d)  ‘‘Beneficial Owner’’ means a
‘‘beneficial owner’’, as such term is defined in Rule 13d-3 under the Act (or
any successor rule thereto) (except that a Person shall be deemed to have
‘‘beneficial ownership’’ of all Shares that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time).

[spacer.gif] [spacer.gif] [spacer.gif] (e)  ‘‘Board’’ means the Board of
Directors of the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (f)  ‘‘Change in Control’’ means,

(i)    at any time that the Investors (as defined below) are the Beneficial
Owners of 33.33% or more of the combined voting power of the voting shares of
the Company, the occurrence of any of the following events:

(A)    the sale or disposition, in one or a series of related transactions, of
all or substantially all, of the assets of the Company to any Person or Group
(other than (x) any subsidiary (as defined below) of the Company or (y) any
entity which is a holding company of the Company (other than any holding company
which became a holding company in a transaction that resulted in a Change in
Control) or any subsidiary of such holding company);

(B)    any Person or Group is or becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the combined voting power of the voting shares
of the Company (or any entity which is the Beneficial Owner of more than 50% of
the combined voting power of the voting shares of the Company), including by way
of

1


--------------------------------------------------------------------------------





merger, consolidation, tender or exchange offer or otherwise; excluding,
however, the following: (I) any acquisition directly from the Company, (II) any
acquisition by the Company, or (III) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or

(C)    the consummation of any transaction or series of transactions resulting
in a merger, consolidation or amalgamation, in which the Company is involved,
other than a merger, consolidation or amalgamation which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in the same proportion as immediately prior to the
transaction(s), more than 50% of the combined voting power of the voting shares
of the Company or such surviving entity outstanding immediately after such
merger, consolidation or amalgamation; and

(ii)    at any time that the Investors (as defined below) are the Beneficial
Owners of less than 33.33% of the combined voting power of the voting shares of
the Company, the occurrence of any of the following events:

(A)    the sale or disposition, in one or a series of related transactions, of
all or substantially all, of the assets of the Company to any Person or Group
(other than (x) any subsidiary of the Company or (y) any entity that is a
holding company of the Company (other than any holding company which became a
holding company in a transaction that resulted in a Change in Control) or any
subsidiary of such holding company);

(B)    any Person or Group is or becomes the Beneficial Owner, directly or
indirectly, of more than 30% of the combined voting power of the voting shares
of the Company (or any entity which is the Beneficial Owner of more than 50% of
the combined voting power of the voting shares of the Company), including by way
of merger, consolidation, tender or exchange offer or otherwise; excluding,
however, the following: (I) any acquisition directly from the Company, (II) any
acquisition by the Company, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by a Person or Group if
immediately after such acquisition a Person or Group who is a shareholder of the
Company on the Effective Date continues to own voting power of the voting shares
of the Company that is greater than the voting power owned by such acquiring
Person or Group;

(C)    the consummation of any transaction or series of transactions resulting
in a merger, consolidation or amalgamation, in which the Company is involved,
other than a merger, consolidation or amalgamation which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in the same proportion as immediately prior to the
transaction(s), more than 50% of the combined voting power of the voting shares
of the Company or such surviving entity outstanding immediately after such
merger, consolidation or amalgamation; or

(D)    a change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (such Board shall be referred to
for purposes of this subsection (ii)(D) as the ‘‘Incumbent Board’’) cease for
any reason to constitute at least a majority of the Board; provided, however,
that for purposes of this definition, any individual who becomes a member of the
Board subsequent to the Effective Date, whose election, or nomination for
election, by a majority of those individuals who are members of the Board and
who were also members of the Incumbent Board (or deemed to be such pursuant to
this proviso) shall be considered as though such individual were a member of the
Incumbent Board; and, provided further, however, that any such individual whose
initial assumption of office occurs as the result of or in connection with

2


--------------------------------------------------------------------------------





either an actual or threatened election contest (as such terms are used in Rule
14a-11 or Regulation 14A of the Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an entity other than the Board shall
not be so considered as a member of the Incumbent Board.

For purposes of this definition of Change in Control, (i) ‘‘Investors’’ shall
mean The Blackstone Group, Wellington Underwriting plc, Candover Partners
Limited, Credit Suisse First Boston Private Equity, Montpelier Re Holdings Ltd.,
3i Group plc, Olympus Partners and Phoenix Equity Partners or their respective
Affiliates; (ii) ‘‘subsidiary’’ shall mean, in respect of any entity, any other
entity that is, directly or indirectly, wholly owned by the first entity; and
(iii) ‘‘holding company’’ shall mean, in respect of any entity, any other entity
that, directly or indirectly, wholly owns such first entity.

[spacer.gif] [spacer.gif] [spacer.gif] (g)  ‘‘Code’’ means the Internal Revenue
Code of 1986, as amended, or any successor thereto.

[spacer.gif] [spacer.gif] [spacer.gif] (h)  ‘‘Committee’’ means the Compensation
Committee of the Board or the full Board, as determined by the Board.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  ‘‘Company’’ means Aspen Insurance
Holdings Limited, a Bermuda corporation.

[spacer.gif] [spacer.gif] [spacer.gif] (j)  ‘‘Effective Date’’ means the date
the Board approves the Plan.

[spacer.gif] [spacer.gif] [spacer.gif] (k)  ‘‘Employment’’ means (i) a
Participant’s employment if the Participant is an employee of the Company or any
of its Affiliates and (ii) a Participant’s services as an non-employee director,
if the Participant is a non-employee member of the Board or the board of
directors of an Affiliate; provided, however, that unless otherwise determined
by the Committee, a change in a Participant’s status from employee to
non-employee (other than a director of the Company or an Affiliate) shall
constitute a termination of employment hereunder.

[spacer.gif] [spacer.gif] [spacer.gif] (l)  ‘‘Fair Market Value’’ means, on a
given date, (i) if there is a public market for the Shares on such date, the
arithmetic mean of the high and low prices of the Shares as reported on such
date on the Composite Tape of the principal national securities exchange on
which such Shares are listed or admitted to trading, or, if the Shares are not
listed or admitted on any national securities exchange, the arithmetic mean of
the per Share closing bid price and per Share closing asked price on such date
as quoted on the National Association of Securities Dealers Automated Quotation
System (or such market in which such prices are regularly quoted) (the
‘‘NASDAQ’’), or, if no sale of Shares shall have been reported on the Composite
Tape of any national securities exchange or quoted on the NASDAQ on such date,
then the immediately preceding date on which sales of the Shares have been so
reported or quoted shall be used; provided that, in connection with the grant of
an Award on the date of completion of an Initial Public Offering of the Shares,
the Fair Market Value on such date shall be the public offering price, and
(ii) if there is not a public market for the Shares on such date, the Fair
Market Value shall be the value established by the Committee in good faith.

[spacer.gif] [spacer.gif] [spacer.gif] (m)  ‘‘Group’’ means a ‘‘group’’, as such
term is used for purposes of Section 13(d)(3) or 14(d)(2) of the Act (or any
successor section thereto).

[spacer.gif] [spacer.gif] [spacer.gif] (n)  ‘‘ISO’’ means an Option that is also
an incentive stock option granted pursuant to Section 6(d).

[spacer.gif] [spacer.gif] [spacer.gif] (o)  ‘‘Initial Grant’’ has the meaning
set forth in Section 3.

[spacer.gif] [spacer.gif] [spacer.gif] (p)  ‘‘Initial Public Offering’’ means
the initial public offering by the Company of Shares pursuant to a registration
statement (other than a registration statement on Form S-4 or Form S-8, or any
other similar or successor form) filed under the United States Securities Act of
1933, as amended, and any successor thereto and declared effective by the United
States Securities and Exchange Commission.

3


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] [spacer.gif] (q)  ‘‘Option’’ means a share option
granted pursuant to Section 6.

[spacer.gif] [spacer.gif] [spacer.gif] (r)  ‘‘Option Price’’ means the purchase
price per Share of an Option, as determined pursuant to Section 6(a).

[spacer.gif] [spacer.gif] [spacer.gif] (s)  ‘‘Other Share-Based Awards’’ means
awards granted pursuant to Section 9.

[spacer.gif] [spacer.gif] [spacer.gif] (t)  ‘‘Participant’’ means an employee or
non-employee director who is selected by the Committee to participate in the
Plan.

[spacer.gif] [spacer.gif] [spacer.gif] (u)  ‘‘Person’’ means a ‘‘person’’, as
such term is used for purposes of Section 13(d) or 14(d) of the Act (or any
successor section thereto).

[spacer.gif] [spacer.gif] [spacer.gif] (v)  ‘‘Plan’’ means the Aspen Insurance
Holdings 2003 Share Incentive Plan.

[spacer.gif] [spacer.gif] [spacer.gif] (w)  ‘‘Restricted Shares’’ means any
Share granted pursuant to Section 8.

[spacer.gif] [spacer.gif] [spacer.gif] (x)  ‘‘Shares’’ means ordinary shares,
par value £0.01 per share, in the capital of the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (y)  ‘‘Share Appreciation Right’’ means a
share appreciation right granted pursuant to Section 7.

[spacer.gif] [spacer.gif] [spacer.gif] (z)  ‘‘Subsidiary’’ means a subsidiary
corporation, as defined in Section 424(f) of the Code (or any successor section
thereto), of the Company.

[spacer.gif] [spacer.gif] 3.  Shares Subject to the Plan

The total number of Shares that may be issued under the Plan is 9,476,553.
Awards to acquire 3,884,030 Shares were granted following initial adoption of
this Plan (the ‘‘Initial Grant’’). The remaining Shares may be granted to new
hires or as additional Awards, as and when determined in the sole discretion of
the Committee. The Shares may consist, in whole or in part, of unissued Shares
or previously issued Shares. The issuance of Shares or the payment of cash upon
the exercise of an Award or in consideration of the cancellation or termination
of an Award shall reduce the total number of Shares available under the Plan, as
applicable. Shares that are subject to Awards (or portions thereof) that are
forfeited, are cancelled, expire, terminate or lapse without the payment of
consideration may be granted again under the Plan.

[spacer.gif] [spacer.gif] 4.  Administration

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Plan shall be administered by
the Committee. As permitted by applicable laws, to delegate to any subcommittees
or individuals as determined by and pursuant to such conditions and limitations
as the Committee may deem appropriate in its sole discretion any of its
authorities and responsibilities (including the power and authority to make
awards to individuals who are not ‘‘insiders’’ subject to Section 16(b) of the
Securities Exchange Act of 1934 or who are not expected to be ‘‘covered
employees’’ within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended

[spacer.gif] [spacer.gif] [spacer.gif] (b)  The Committee shall have the full
power and authority to make, and establish the terms and conditions of, any
Award to any person eligible to be a Participant, consistent with the provisions
of the Plan and to waive any such terms and conditions at any time (including,
without limitation, accelerating or waiving any vesting conditions). Subject to
Section 5(b), Awards may, in the discretion of the Committee, be made under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by the Company or its Affiliates or a company acquired by the Company or
with which the Company combines. The number of Shares underlying such substitute
awards shall be counted against the aggregate number of Shares available for
Awards under the Plan.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  The Committee is authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan, and may delegate such
authority, as it deems appropriate. The Committee may correct any defect or
supply any omission or

4


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] [spacer.gif]   reconcile any inconsistency in the Plan
in the manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the interpretation and administration of the Plan,
as described herein, shall lie within its sole and absolute discretion and shall
be final, conclusive and binding on all parties concerned (including, but not
limited to, Participants and their beneficiaries or successors).

[spacer.gif] [spacer.gif] [spacer.gif] (d)  The Committee shall require payment
of any amount it may determine to be necessary to withhold for federal, state,
local or other taxes as a result of the exercise, grant or vesting of an Award.
Unless the Committee specifies otherwise, the Participant may elect to pay a
portion or all of such withholding taxes by (a) delivery in Shares or (b) having
Shares withheld by the Company with a Fair Market Value equal to the minimum
statutory withholding rate from any Shares that would have otherwise been
received by the Participant.

[spacer.gif] [spacer.gif] 5.  Limitations

[spacer.gif] [spacer.gif] [spacer.gif] (a)  No Award may be granted under the
Plan after the tenth anniversary of the Effective Date, but Awards theretofore
granted may extend beyond that date.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Without the approval of the
shareholders of the Company, the Company shall not adjust an Option or Share
Appreciation Right or exchange an Option or Share Appreciation Right with
another Option or Share Appreciation Right that would result in an Award with a
lower Option Price or exercise price (except for adjustments pursuant to Section
10 of the Plan).

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Notwithstanding any provision of the
Plan other than Section 10, the number of Shares under the Plan that may be
issued in connection with grants of ISOs shall not exceed 150,000 Shares.

[spacer.gif] [spacer.gif] 6.  Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
nonqualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Option Price. (i) Prior to the date
of the Initial Public Offering, the Option Price per Share shall be determined
by the Committee, and, in the case of ISOs, shall comply with the requirements
set forth in Section 6(d) of the Plan, and (ii) after the date of the Initial
Public Offering, the Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Exercisability. Options granted
under the Plan shall be exercisable at such time and upon such terms and
conditions as may be determined by the Committee, but in no event shall an
Option be exercisable more than ten years after the date it is granted, except
as may be provided pursuant to Section 15.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Exercise of Options. Except as
otherwise provided in the Plan or in an Award agreement, an Option may be
exercised for all, or from time to time any part, of the Shares for which it is
then exercisable. For purposes of this Section 6, the exercise date of an Option
shall be the date a notice of exercise is received by the Company, together with
payment (or to the extent permitted by applicable law, provision for payment) of
the full purchase price in accordance with Section 6(c). The purchase price for
the Shares as to which an Option is exercised shall be paid to the Company, as
designated by the Committee, pursuant to one or more of the following methods:
(i) in cash or its equivalent (e.g., by check); (ii) in Shares having a Fair
Market Value equal to the aggregate Option Price for the Shares being purchased
and satisfying such other requirements as may be imposed by the Committee;
provided, that such Shares have been held by the Participant for no less than
six months, which period may be waived by the Committee (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles);
(iii) partly in cash and partly in such Shares; or (iv) if there is a public

5


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] [spacer.gif]   market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such Sale equal to the aggregate Option Price
for the Shares being purchased. No Participant shall have any rights to
dividends or other rights of a shareholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

[spacer.gif] [spacer.gif] [spacer.gif] (d)  ISOs. The Committee may grant
Options under the Plan to Participants who are employees of the Company that are
intended to be ISOs. Such ISOs shall comply with the requirements of Section 422
of the Code (or any successor section thereto), including without limitation
that the Option Price shall not be less than 100% of the Fair Market Value of
the Shares on the date the ISO is granted. No ISO may be granted to any
Participant who at the time of such grant, owns more than ten percent of the
total combined voting power of all classes of shares of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. All Options
granted under the Plan are intended to be nonqualified share options, unless the
applicable Award agreement expressly states that the Option is intended to be an
ISO. If an Option is intended to be an ISO, and if for any reason such Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified share option granted under the Plan; provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
nonqualified share options. In no event shall any member of the Committee, the
Company or any of its Affiliates (or their respective employees, officers or
directors) have any liability to any Participant (or any other Person) due to
the failure of an Option to qualify for any reason as an ISO.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  Attestation. Wherever in this Plan
or any agreement evidencing an Award a Participant is permitted to pay the
exercise price of an Option or taxes relating to the exercise of an Option by
delivering Shares, the Participant may, subject to procedures satisfactory to
the Committee, satisfy such delivery requirement by presenting proof of
beneficial ownership of such Shares, in which case the Company shall treat the
Option as exercised without further payment and/or shall withhold such number of
Shares from the Shares acquired by the exercise of the Option, as appropriate.

[spacer.gif] [spacer.gif] 7.  Terms and Conditions of Share Appreciation Rights

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Grants. The Committee may grant
(i) a Share Appreciation Right independent of an Option or (ii) a Share
Appreciation Right in connection with an Option, or a portion thereof. A Share
Appreciation Right granted pursuant to clause (ii) of the preceding sentence
(A) may be granted at the time the related Option is granted or at any time
prior to the exercise or cancellation of the related Option, (B) shall cover the
same number of Shares covered by an Option (or such lesser number of Shares as
the Committee may determine) and (C) shall be subject to the same terms and
conditions as such Option except for such additional limitations as are
contemplated by this Section 7 (or such additional limitations as may be
included in an Award agreement).

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Terms. The exercise price per Share
of a Share Appreciation Right shall be an amount determined by the Committee but
in no event shall such amount be less than the Fair Market Value of a Share on
the date the Share Appreciation Right is granted, except that, notwithstanding
the foregoing, in the case of a Share Appreciation Right granted in

6


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] [spacer.gif]   conjunction with an Option, or a
portion thereof, the exercise price may not be less than the Option Price of the
related Option. Each Share Appreciation Right granted independent of an Option
shall entitle a Participant upon exercise to an amount equal to (i) the excess
of (A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the Share
Appreciation Right. Each Share Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefor an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. Payment shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee. Share Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the Share
Appreciation Right is being exercised. The date a notice of exercised is
received by the Company shall be the exercise date. No fractional Shares will be
issued in payment for Share Appreciation Rights, but instead cash will be paid
for a fraction or, if the Committee should so determine, the number of Shares
will be rounded downward to the next whole Share.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Limitations. The Committee may
impose, in its discretion, such conditions upon the exercisability or
transferability of Share Appreciation Rights as it may deem fit.

[spacer.gif] [spacer.gif] 8.  Restricted Shares

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Grant. Subject to the provisions of
the Plan, the Committee shall determine the number of Restricted Shares to be
granted to each Participant, the duration of the period during which, and the
conditions, if any, under which, the Restricted Shares may be forfeited to the
Company, and the other terms and conditions of such Awards.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Transfer Restrictions. Restricted
Shares may not be sold, assigned, transferred, pledged or otherwise encumbered,
except as provided in the Plan or the applicable Award agreement. Certificates
issued in respect of Restricted Shares shall be registered in the name of the
Participant and deposited by such Participant, together with a stock power
endorsed in blank, with the Company. After the lapse of the restrictions
applicable to such Restricted Shares, the Company shall deliver such
certificates to the Participant or the Participant’s legal representative.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Dividends. Dividends paid on any
Restricted Shares may be paid directly to the Participant, withheld by the
Company subject to vesting of the Restricted Shares pursuant to the terms of the
applicable Award agreement, or may be reinvested in additional Restricted
Shares, as determined by the Committee in its sole discretion.

[spacer.gif] [spacer.gif] 9.  Other Share-Based Awards

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Generally. The Committee, in its
sole discretion, may grant or sell Awards of Shares and Awards that are valued
in whole or in part by reference to, or are otherwise based on the Fair Market
Value of, Shares (‘‘Other Share-Based Awards’’). Such Other Share-Based Awards
shall be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive, or vest with
respect to, one or more Shares (or the equivalent cash value of such Shares)
upon the completion of a specified period of service, the occurrence of an event
and/or the attainment of performance objectives. Other Share-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine the number of
Shares to be awarded under (or otherwise related to) such Other Share-Based
Awards; whether such Other Share-Based Awards shall be settled in cash, Shares
or a combination of cash and Shares; and all other terms and conditions of such
Awards (including, without limitation, the vesting provisions thereof and
provisions ensuring that all Shares so awarded and issued shall be fully paid
and non-assessable).

7


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] 10.  Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Generally. In the event of any
change in the outstanding Shares after the Effective Date by reason of any Share
dividend or split, reorganization, recapitalization, merger, consolidation,
spin-off, combination, combination or transaction or exchange of Shares or other
corporate exchange, or any distribution to shareholders of Shares other than
regular cash dividends or any transaction similar to the foregoing, the
Committee in its sole discretion and without liability to any person shall make
such substitutions or adjustments as it deems to be equitable, in its sole
discretion, and necessary to preserve the benefits or potential benefits
intended to be made available under this Plan as to (i) the number or kind of
Shares or other securities issued or reserved for issuance pursuant to the Plan
or pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Awards (including limits established for Restricted Shares or Performance-Based
Awards) may be granted during a calendar year to any Participant, (iii) the
Option Price or exercise price of any Share Appreciation Right, and/or (iv) any
other affected terms of such Awards.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Change in Control.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  In the event of a Change in Control
after the Effective Date, solely with respect to the Initial Grant, without any
action required, with respect to Awards outstanding as of the date of such
Change in Control (x) all Options and Share Appreciation Rights shall become
fully and immediately exercisable and vested to the full extent of the original
grant, (y) the restrictions applicable to any Restricted Shares shall lapse, and
such Restricted Shares shall become fully and immediately vested, and (z) the
restrictions and other conditions applicable to any Other Share-Based Award
shall lapse, and such Other Share-Based Award shall become free of all
restrictions, limitations and conditions or, if applicable, shall be considered
earned and payable in full and immediately settled or distributed.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  In the event of a Change in Control
after the Effective Date, the Committee may, but shall not be obligated to, (A)
with respect to any Award other than the Initial Grant, accelerate, vest or
cause the restrictions to lapse with respect to, all or any portion of an Award
or (B) cancel Awards for fair value (as reasonably determined in the discretion
of the Committee) which, in the case of Options and Share Appreciation Rights,
may equal, but in any event shall not be less than, the excess, if any, of value
of the consideration to be paid in the Change in Control transaction to holders
of the same number of Shares subject to such Options or Share Appreciation
Rights (or, if no consideration is paid in any such transaction, the Fair Market
Value of the Shares subject to such Options or Share Appreciation Rights) over
the aggregate exercise price of such Options or Share Appreciation Rights or (C)
provide for the issuance of substitute Awards that will substantially preserve
the otherwise applicable terms of any affected Awards previously granted
hereunder as determined by the Committee in its sole discretion or (D) provide
that for a period of at least 15 days prior to the Change in Control, such
Options shall be exercisable as to all Shares subject thereto and that upon the
occurrence of the Change in Control, such Options shall terminate and be of no
further force and effect.

[spacer.gif] [spacer.gif] 11.  No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

8


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] 12.  Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

[spacer.gif] [spacer.gif] 13.  Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.

[spacer.gif] [spacer.gif] 14.  Amendments or Termination

The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made, (a) without the approval
of the shareholders of the Company, if such action would (except as is provided
in Section 10 of the Plan), increase the total number of Shares reserved for the
purposes of the Plan, (b) without the consent of a Participant, if such action
would diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan or (c) without the approval of the
shareholders of the Company, to Section 5(b), relating to repricing of Options
or Share Appreciation Rights, to permit such repricing; provided, however, that
the Committee may amend the Plan in such manner as it deems necessary to permit
the granting of Awards meeting the requirements of the Code or other applicable
laws.

[spacer.gif] [spacer.gif] 15.  Conflicts of Law; International Participants

The Committee may, in its sole discretion, amend the terms of the Plan or Awards
in order (i) to comply with United States Federal law or the rules of any
securities exchange in the United States or (ii) with respect to Participants
who reside or work outside the United States of America, to conform such terms
with the requirements of local law or to obtain more favorable tax or other
treatment for a Participant, the Company or an Affiliate, and the Committee may,
where appropriate, establish one or more sub-plans to reflect such amended or
varied provisions.

[spacer.gif] [spacer.gif] 16.  Other Benefit Plans

All Awards shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically provides otherwise.

[spacer.gif] [spacer.gif] 17.  Choice of Law

The Plan shall be governed by and construed in accordance with the laws of
Bermuda, without regard to conflicts of laws principles.

[spacer.gif] [spacer.gif] 18.  Arbitration

In the event of any controversy between a Participant and the Company arising
out of, or relating to, this Plan or an Award granted hereunder which cannot be
settled amicably by the parties, such controversy shall be finally, exclusively
and conclusively settled by mandatory arbitration conducted expeditiously in
accordance with the American Arbitration Association rules, by a single
independent arbitrator. If the parties are unable to agree on the selection of
an arbitrator, then either the Participant or the Company may petition the
American Arbitration Association for the appointment of the arbitrator, which
appointment shall be made within ten (10) days of the petition therefor. Either
party to the dispute may institute such arbitration proceeding by giving written
notice to the other party. A hearing shall be held by the arbitrator in New
York, London or Bermuda as agreed by the parties (or, failing such agreement, in
Bermuda) within thirty (30) days of his or her appointment. The decision of the
arbitrator shall be final and binding upon the parties and shall be rendered
pursuant to a written decision that contains a detailed recital of the
arbitrator’s reasoning. Judgment upon the award rendered may be entered in any
court having jurisdiction thereof.

9


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] 19.  Effectiveness of the Plan

The Plan shall be effective as of the Effective Date, subject to the approval of
the shareholders of the Company.

10


--------------------------------------------------------------------------------
